Citation Nr: 0944861	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-32 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizoaffective 
disorder and/or posttraumatic stress disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizoaffective disorder 
and/or posttraumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel
 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a December 2003 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
reopened the appellant's previously denied claim of 
entitlement to service connection for posttraumatic stress 
disorder, but denied the claim on its merits.  The appellant, 
who had active service from October 1973 to September 1975, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The Board observes for the record that although the appellant 
specifically requested that his claim of entitlement to 
service connection for posttraumatic stress disorder be 
reopened in August 2002 after being diagnosed with this 
disorder by his VA medical providers, the most recent VA 
medical examination report contained in the claims file 
reveals a diagnosis of schizoaffective disorder, bipolar type 
rather than posttraumatic stress disorder. See January 2009 
VA examination report, pgs. 8-10.  In light of the various 
mental health diagnoses reflected in the appellant's post-
service medical records and differing medical opinions (see 
VA examination reports dated in August 2003 and January 2009; 
VA medical records dated in June 2004 and August 2004), the 
Board has recharacterized the issue on appeal as a claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder and 
schizoaffective disorder. See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms and the other information of record).
 
After reviewing all of the evidence of record, the Board 
agrees with the RO's determination to reopen the appellant's 
acquired psychiatric disorder claim.  In doing so, the Board 
observes that appellant's counsel submitted a letter to the 
Board in late August 2009 in which she requested additional 
time to submit evidence in support of the appellant's service 
connection claim. See August 2009 letter from appellant's 
attorney.  The Board granted the appellant's request for a 90 
day extension of time in October 2009.  Thereafter, a private 
medical opinion supportive of the appellant's service 
connection claim was associated with the claims file in 
October 2009. See August 2009 private medical opinion; 
September 2009 addendum letter.  In light of this new 
evidence, the Board finds that reasonable doubt has been 
raised in regards to the appellant's acquired psychiatric 
disorder claim, in terms of the appellant's diagnosis of 
schizoaffective disorder.  As such, for reasons explained in 
more detail below, the Board grants service connection for 
schizoaffective disorder in the merits portion of this 
decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  An unappealed rating decision dated in February 1999 
denied service connection for posttraumatic stress disorder 
and a nervous condition. 

3.  The evidence received since the February 1999 rating 
decision, by itself, or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the appellant's acquired 
psychiatric disorder claim and raises a reasonable 
possibility of substantiating the claim.

4.  A psychiatric condition was not shown on examination on 
entrance into active duty.

5.  The evidence of record is not clear and unmistakable that 
the appellant entered service with a pre-existing psychiatric 
condition.

6.  The more competent and persuasive medical evidence of 
record indicates that the appellant does not have (currently 
or in the past) a diagnosis of posttraumatic stress disorder.  
Rather, the more competent and persuasive evidence of record 
indicates that the appellant has a medical diagnosis of 
schizoaffective disorder.  

7.  Competent and persuasive medical evidence of record 
relates the appellant's current diagnosis of schizoaffective 
disorder to his military service.  


CONCLUSIONS OF LAW

1.  A February 1999 rating decision that denied entitlement 
to service connection for posttraumatic stress disorder and a 
nervous condition is a final decision. 38 U.S.C.A. §§ 
7103(a), 7104(b) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2009).

2.  The evidence received subsequent to the February 1999 
rating decision is new and material; and therefore the 
appellant's recharacterized claim of entitlement to service 
connection for an acquired psychiatric disorder is reopened. 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 20.1105 (2009).

3.  Resolving all doubt in the appellant's favor, the Board 
finds that schizoaffective disorder was incurred in service. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and material evidence

In this appeal, the appellant specifically requests service 
connection for posttraumatic stress disorder ("PTSD") that 
he believes developed during his period of service or existed 
prior to service and was aggravated. See August 2002 request 
to reopen; stressor statements dated in April 2003 and July 
2003; VA medical records dated in June 2004 and August 2004.  
The appellant's previous request for service connection for 
PTSD was most recently denied in a rating decision dated in 
February 1999 on the basis that the medical evidence of 
record at that time failed to reflect a diagnosis of PTSD.  
February 1999 rating decision, p. 2.  In the same February 
1999 rating decision, the RO denied the appellant's request 
to reopen a previously denied claim of entitlement to service 
connection for a nervous condition on the basis that the 
evidence of record failed to show that the appellant 
manifested a psychosis in service or to a compensable degree 
within one year following separation from service.  Id.; see 
also prior unappealed rating decisions dated December 1983, 
September 1986, November 1986, and November 1988 (all denying 
service connection for a nervous disorder); November 1989 
determination (denying service connection for PTSD and a 
nervous disorder).  The appellant was provided notice of the 
February 1999 rating decision, but did not appeal.  
Therefore, that decision represents a final decision. 
38 U.S.C.A. § 7103(a); 38 C.F.R. §§ 20.1100(a), 20.1104.  
Subsequently, the appellant requested that his PTSD claim be 
reopened and submitted additional evidence in support of his 
claim, to include stressor statements dated in April 2003 and 
July 2003, lay statements dated in August 2002 prepared by 
his wife and sisters, VA medical records and private medical 
records.  In addition, VA mental health examination reports 
dated in August 2003 and January 2009 were associated with 
the claims file.   

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  In this case, the RO reopened the appellant's 
claim of entitlement to service connection for PTSD and 
adjudicated it on a de novo basis in the December 2003 rating 
decision on appeal.  In doing so, the Board finds that the RO 
implicitly reopened the broader claim at issue, which is 
whether the appellant is entitled to service connection for 
an acquired psychiatric disorder, to include PTSD.  The Board 
agrees with the RO's determination to reopen the appellant's 
psychiatric disorder claim, but finds that in light of new 
medical evidence recently submitted by the appellant's 
attorney in support of the appellant's claim, service 
connection should be granted on the basis that the 
appellant's currently diagnosed schizoaffective disorder 
manifested during his period of service.   The merits of the 
appellant's claim will be discussed in more detail below.  



B.  The Veterans Claims Assistance Act

Prior to proceeding with a merits analysis of the appellant's 
service connection claim, the Board is required to address 
the Veterans Claims Assistance Act of 2000 ("VCAA") that 
became law in November 2000.  The VCAA provides, among other 
things, that VA will make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, a letter dated in April 2003 specifically 
informed the appellant of the substance of the VCAA. See also 
letters dated in May 2003 and June 2003 from the RO to the 
appellant.  Nevertheless, since this decision represents a 
complete grant of the appellant's appeal in regards to the 
issue of whether the appellant's acquired psychiatric 
disorder claim should be reopened and granted, the appellant 
cannot be prejudiced by any deficiency, if any, in the notice 
and assistance requirements of the VCAA.  As such, the Board 
will dispense with any further discussion of the VCAA and 
will proceed to the issue presented on appeal.  

C.  Service connection for an acquired psychiatric disorder

As mentioned above, the appellant contends that he is 
entitled to service connection for an acquired psychiatric 
disorder that he believes is posttraumatic stress disorder 
("PTSD"). See appellant's statements dated in August 2002, 
April 2003, July 2003 and December 2004.  In terms of the 
post-service medical records contained in the claims file, 
the Board observes that the appellant has been diagnosed 
with, among other things, schizoaffective disorder, 
schizophrenia, bipolar disorder, major depressive disorder 
and PTSD. See VA medical records; private medical records.  
Having carefully considered the appellant's service 
connection mental health claim in light of the entire record 
and the applicable law, the Board concludes, as will be 
explained below, that the preponderance of the evidence is 
against the appellant's specific claim of entitlement to 
service connection for PTSD.  However, the Board finds that 
the evidence of record is in relative equipoise and that 
reasonable doubt should be resolved in favor of the appellant 
in terms of his diagnosis of schizoaffective disorder.  As 
such, entitlement to service connection for an acquired 
psychiatric disorder diagnosed as schizoaffective disorder 
will be granted.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
such as psychosis, when such disease is manifested to a 
compensable degree within one year of separation from 
service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  In 
order to establish service connection, a claimant must 
generally submit: (1) medical evidence of a current 
disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of service incurrence or aggravation of an injury 
or disease and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999).  The Board observes that service connection for PTSD 
specifically requires: (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of 
DSM-IV), (2) a link, established by medical evidence, between 
a veteran's current symptoms and an in-service stressor and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  Absent a showing of 
all three elements, service connection must generally be 
denied.

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted and 
enrolled into service, except as to defects, infirmities or 
disorders noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. Id.; see also VAOPGCPREC 3-2003.  

Turning to the presumption of soundness in this case, the 
Board observes that at the time the appellant entered 
service, he underwent a clinical psychiatric examination that 
was found to be normal. September 1973 report of medical 
examination.  While the appellant reported during his 
entrance examination that he experienced periods of 
unconsciousness, occasional dizziness and episodes of amnesia 
prior to service, he denied experiencing depression, 
excessive worry and nervous trouble of any sort. September 
1973 report of medical history.  He was found to be qualified 
for the regular Army; and enlisted into service. September 
1973 report of medical examination.  In light of the 
information contained in the appellant's service medical 
examination, the Board finds that the presumption of sound 
condition applies to the appellant's psychiatric state at the 
time he entered service. See 
38 U.S.C.A. 1111.  As such, the Board must analyze the 
evidence to determine whether the presumption of soundness 
remains attached or whether it is rebutted by clear and 
unmistakable evidence that (1) the appellant entered service 
with a pre-existing psychiatric condition and (2) if so, 
whether the pre-service psychiatric condition was aggravated 
during service. Id.

Turning to the question of whether there is clear and 
unmistakable evidence that the appellant entered service with 
a pre-existing psychiatric condition, the Board observes that 
a review of the appellant's service file reveals that soon 
after entering service, the appellant was treated for 
complaints of "darkening vision" and possible "nerve" 
and/or seizure problems. See service treatment records dated 
in October 1973.  The appellant reported at this time that he 
had a history of "black out" episodes and amnesia at the 
age of 13. Id.  He was ultimately diagnosed with hysterical 
fits and prescribed valium. Id.  Subsequent service records 
reflect the appellant's reports of experiencing "spells" 
since the age of 8 and using drugs prior to his entrance into 
service. November 1973, August 1974 and July 1975 service 
treatment records.  Medical records dated in August 1974 also 
appear to indicate that the appellant was referred to an 
alcohol and drug abuse control program, at which time the 
appellant reported drinking alcohol for the first time at the 
age of 9 and indicated that he had been arrested once prior 
to his entrance into service. August 1974 service treatment 
records.  However, at the time the appellant separated from 
service in September 1975, his psychiatric clinical 
examination was reported to be normal and he was qualified to 
be released from active duty. September 1975 report of 
medical examination.    

Turning to the post-service medical evidence in this case, 
the Board observes that the claims file contains numerous VA 
and private medical records dated from May 1979 to April 2009 
that reflect the appellant's diagnoses and treatment for 
schizoaffective disorder, schizophrenia, bipolar disorder, 
major depressive disorder and PTSD.  However, none of these 
medical records reference mental health treatment undertaken 
by the appellant prior to his enlistment into service. See 
May 1979 to April 2009 post-service medical records.  Lay 
statements contained in the claims file discuss the 
appellant's mental state and behavior during his period of 
service and subsequent to his separation from service, but 
not his demeanor or behavior prior to entrance into service. 
See lay statements and buddy statement dated in August 1986, 
June 2002 and August 2002.  Lastly, the Board observes that 
while certain medical opinions contained in the claims file 
indicate the examiners' beliefs that the appellant entered 
service with a pre-existing psychiatric disorder, these 
opinions are based entirely upon a recorded history provided 
by the appellant of pre-service symptomatology, without 
additional evidence corroborating such a history. See August 
2003 VA examination report (VA examiner indicated that the 
appellant may have been "predisposed" to PTSD prior to 
entering service); June 2004 and August 2004 VA medical 
records (the appellant's VA medical provider opined that the 
appellant had PTSD prior to entering service that was 
aggravated by his experiences in service); and January 2009 
VA examination report (VA examiner opined that the 
appellant's bipolar-type schizoaffective disorder was neither 
caused by nor aggravated by the appellant's period of 
service).  Even though the appellant reported to his service 
and post-service medical providers that he experienced 
certain psychiatric symptomatology prior to entering service, 
such statements (alone) do not constitute evidence of a pre-
existing condition for VA purposes. See Crowe v. Brown, 7 
Vet. App. 238, 246 (1995) (mere history provided by a veteran 
of the pre-service existence of conditions recorded at the 
time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition).  Since it 
appears to the Board in this case that the only evidence of 
record indicating that the appellant entered service with a 
pre-existing mental health condition consists of the 
appellant's own statements, the Board finds that the evidence 
is not clear and unmistakable in terms of the existence of a 
pre-existing psychiatric disorder and the presumption of 
soundness has not been rebutted.  As such, the Board must 
review the appellant's claim to determine if he is entitled 
to service connection for an acquired psychiatric disorder on 
either a direct or presumptive basis. 

In terms of the medical opinions contained in the claims 
file, the Board observes that although there are several VA 
examination reports dated in November 1998, August 2003 and 
January 2009, in addition to a medical opinion from the 
appellant's VA medical provider dated in 2004, these medical 
opinions are somewhat confusing and contradictory in terms of 
the appellant's mental health symptomatology and ultimate 
diagnoses.  In this regard, the Board observes that the 
appellant was diagnosed only with bipolar disorder during a 
November 1998 mental disorders examination.  During the 
August 2003 VA examination referenced above, the appellant 
was diagnosed with schizoaffective disorder and PTSD based 
upon subjective, unverified statements from the appellant.  
Additionally, the Board observes that the claims file 
contains a January 2009 VA medical opinion in which the VA 
examiner found that the appellant's symptomatology did not 
meet the diagnostic criteria for a diagnosis of PTSD. January 
2009 VA examination report.  Rather, this examiner diagnosed 
the appellant with bipolar-type schizoaffective disorder that 
she thought was not caused by or a result of the appellant's 
reported military stressors. Id., pgs. 8-10.  However, in 
formulating this opinion, the January 2009 VA examiner relied 
heavily upon the appellant's reports of pre-service 
symptomatology in determining that the appellant was 
experiencing "psychiatric difficulties prior to 
enlistment." Id., p. 9.      

Contrary to the ultimate opinion contained in the January 
2009 VA examination report, a general and forensic 
psychiatrist named M.N., M.D. submitted a report in August 
2009 in which he essentially opined that his review of the 
appellant's medical records and examination of the appellant 
via telephone led him to the conclusion that (1) the 
appellant does not suffer from a diagnosis of PTSD as he does 
not meet the diagnostic criteria for such a diagnosis; (2) 
the appellant did not have schizoaffective disorder prior to 
his induction into service; (3) the appellant had an anxiety 
disorder at the time of his entrance into service in 
September 1973; and (4) the appellant experienced an 
aggravation of a pre-disposition to the development of a 
schizophrenic process, namely schizoaffective disorder, 
during his period of service. See August 2009 private medical 
opinion.  Although the private psychiatrist took into 
consideration the appellant's statements as to his 
experiences prior to service in formulating his medical 
opinion, he also clearly took into consideration the other 
evidence of record in that he commented on the information 
contained in the appellant's service treatment records, post-
service medical records and lay statements contained in the 
claims file that discussed changes in the appellant's 
behavior soon after he separated from service. Id., pgs. 2-4.  
Although the doctor ultimately phrased his opinion in terms 
of addressing the appellant's "pre-disposition to the 
schizophrenic process prior to military service" that was 
"aggravated" beyond its normal course while in service 
(Id., p. 4), the Board reads Dr. N.'s opinion as essentially 
indicating that the appellant's schizoaffective disorder 
actually manifested during the appellant's period of service. 
Id.    

In terms of evaluating the August 2009 private medical 
opinion (and September 2009 addendum letter) in light of the 
other medical evidence contained in the claims file, the 
Board notes that there are some questions raised regarding 
the probative weight to be accorded that report.  However, 
the Board finds that doubt should be resolved in the 
appellant's favor in regards to this issue in light of the 
fact the appellant's service medical records reflect certain 
symptomatology that can be associated with a mental health 
diagnosis (i.e., the appellant's complaints of dizziness, 
possible nerve and/or seizure problems and darkening vision 
and his diagnosis of hysterical fits for which he was 
prescribed valium in service), the lay statements contained 
in the claims file that reference the appellant's behavior 
changes in 1975 and 1977; and the appellant first being 
diagnosed with schizophrenia in May 1979.  After considering 
the August 2009 medical opinion in conjunction with the other 
evidence of record, the Board finds that the more persuasive 
and credible evidence supports the conclusion that the 
appellant's mental health diagnosis is that of 
schizoaffective disorder rather than PTSD. See January 2009 
VA examination report; August 2009 private medical opinion.  
As such, the preponderance of the evidence is against the 
appellant's original claim of entitlement to service 
connection for PTSD.  However, the Board finds that the 
evidence as a whole gives rise to a reasonable doubt as to 
the question of whether the appellant's mental health 
symptomatology in service ultimately manifested into his 
diagnosis of schizoaffective disorder.  Since reasonable 
doubt has been raised in regards to this mental health 
diagnosis, the appeal in terms of this issue is hereby 
granted.  

ORDER

New and material evidence has been received to reopen the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizoaffective 
disorder and/or posttraumatic stress disorder. 

Service connection for posttraumatic stress disorder is 
denied.  

Service connection for schizoaffective disorder is granted. 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


